DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,133,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments presented in a telephonic interview on 12/14/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejection of 6/24/2021 has been withdrawn. 
During said interview, the applicant discussed the 35 USC 103 prior art references as they were applied in this application versus how they were applied in a co-pending application, 16/545,166. Applicant submits that the Notice of Allowance in the co-pending application found the prior art reference of Vilermo to discourage the Spatial Audio Coding (SAC) teachings of Herre et al. (i.e., the Reference Model) and Herre does not appear to suggest using the SAC approach with the scalable coding taught by Vilermo.  Examiner agrees with these statements.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

As stated in the Final Office Action of 6/24/2021, Vilermo mentions residual signals representing parametric errors in a reference model RM0 (see Vilermo, ¶ 0006 and 0031), and Herre et al., “The Reference Model Architecture for MPEG Spatial Audio Coding” (previously cited and hereafter the Reference Model), discloses parametric coding of multi-channel audio signals (see the Reference Model, abstract). In particular, the Reference Model teaches a Spatial Audio Coding (SAC) approach, where the SAC approach is similar to PS coding and a Binaural Cue Coding (BCC) scheme (see the Reference Model, p. 2, section “2. The Spatial Audio Coding Idea”).  The Reference Model teaches the RM0 spatial encoder, where prediction errors (e.g., residual signals) represent the difference between the original waveform and the parametric information, such as the channel level differences (CLDs), interchannel correlations (ICCs), and channel prediction coefficients (CPCs) (see the Reference Model, pp. 3-4, section “4.1 General Overview” and figure 2).  The Reference Model further teaches the One-To-Two (OTT) element, where the OTT has a stereo input and outputs a mono downmix signal, stereo parameters (i.e., CLDs and ICCs), and a residual error signal (see the Reference Model, p. 6, section “4.3.1. OTT element”, and p. 10, section “4.7.2. Residual Coding”).  
The two cited references above teach the concepts of the amended subject matter, but the prior art does not appear to suggest the combination of these concepts as obvious to one of ordinary skill in the art at the time of the invention.  As stated above, Vilermo discloses the Reference Model as prior art and does not appear to incorporate or suggest incorporating those prior art teachings for use in 
Therefore, claim 1 is allowable over the prior art of record because the prior art of record does not appear to teach or reasonably suggest a combination including all the features recited.  Likewise, independent claim 5 is allowable over the prior art of record for the same reasons as claim.  Claims 2-4 are allowable because they depend from allowable claim 1.  Claims 6-9 are allowable because it depends from allowable claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Daniel R Sellers/Examiner, Art Unit 2653                   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653